209 F.2d 510
Maggie F. ANDERSON, Appellant,v.W. P. BOWERS, Individually and as Collector of Internal Revenue for the District of South Carolina, Appellee.
No. 5806.
United States Court of Appeals Fourth Circuit.
January 15, 1949.

Appeal from the District Court of the United States for the Eastern District of South Carolina, at Charleston.
Before PARKER, Chief Judge, and SOPER and DOBIE, Circuit Judges.
PER CURIAM.


1
This Court having at its November Term, 1948, rendered its decision, 170 F.2d 676, affirming the judgment of the said District Court appealed from in this cause, 77 F.Supp. 980, and the appellant having on January 6, 1949, filed a petition for a rehearing of the said cause, and the same having been carefully considered,


2
The court holds that nothing in its opinion was intended to prejudice the appellant in any other action not now before this court which she has brought or may hereafter bring for a refund on the income tax paid by her for the calendar year 1943; and nothing in its opinion was intended to prescribe the conditions precedent to such an action. With this understanding, the rehearing asked for is denied.


3
Let mandate issue after the expiration of five days.